DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Amendment
Claim Rejections - 35 USC § 102
The rejection of claims 1-15 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Pinto (US 4,210,495) is withdrawn due to the amendment to claim 1 filed December 14, 2020, which requires combining the first fraction withdrawn from the first column with the second water fraction withdrawn from the second column.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 15 and 16  under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,210,495) as applied to claims 1 and 15 above, and further in view of Kobayashi et al. (US 5,998,489) is withdrawn due to the amendment to claim 1 filed December 14, 2020, which requires combining the first fraction withdrawn from the first column with the second water fraction withdrawn from the second column.

Response to Arguments
Claim Rejections - 35 USC § 102
Applicant's arguments filed December 14, 2020 with regard to the rejection of claims 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Pinto (US 4,210,495) have been fully considered but they are not persuasive because Pinto discharges water from the first column (line 42) and the second column (line 62) (see column 6, lines 21-25 and lines 42-44).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Newly amended claim 1 now contains limitations of withdrawing the first water fraction from the first column and withdrawing the second water fraction from the second column.  Thus, claims 13 and 14 do not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinto (US 4,210,495).
Regarding claim 18, Pinto discloses a method of purifying methanol, comprising:
passing a feed stream comprising crude methanol through a first column (see column 6, lines 13-16; figures 1 and 3; Table 1; and claim 1(a), wherein the crude methanol comprises 50 to 70% methanol (see column 2, lines 60-62; column 3, lines 9-12; column 4, lines 60-62; column 5, lines 45-52 and Table 1); distributing a first purified methanol fraction to a top portion of the first column and withdrawing the first purified methanol fraction from the top portion of the first column (see column 6, lines 16-19; 
Regarding claim 19, Pinto discloses the method disclosed above for claim 18, wherein the source of the feed stream is the product of a methanol production process (see column 4, lines 35-44 and column 5, lines 19-25 and 45-49).
Regarding claim 20, Pinto discloses the method disclosed above for claim 19, wherein the methanol production process comprises the reforming of natural gas (see column 4, lines 42-44 and column 5, lines 19-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,210,495) in view of Karafian (US 3,406,100) and further in view of Kobayashi et al. (US 5,998,489).
Regarding claim 1, Pinto discloses a method of purifying methanol (see entire disclosure), comprising: passing a feed stream comprising crude methanol through a first column (see column 6, lines 13-16; figures 1 and 3; Table 1; and claim 1(a)); distributing a first purified methanol fraction to a top portion of the first column (see column 6, lines 16-19; figures 1 and 3; and Table 1); distributing a first water fraction to a bottom portion of the first column (see column 6, lines 21-23; figures 1 and 3; and Table 1); distributing a first waste alcohol fraction to a middle portion of the first column (see column 6, lines 18-21; figures 1 and 3; Table 1; and claim 1 (b)); withdrawing the first waste alcohol fraction from the middle portion of the first column and passing the first waste alcohol fraction through a second column (see column 6, lines 26-35; figures 1 and 3; and Table 1 ); distributing a second purified methanol fraction to a top portion of the second column (see column 6, lines 35-42; figures 1 and 3; and Table 2 ); distributing a second water fraction to a bottom portion of the second column (see column 3, lines 19-21; column 6, lines 42-44; figures 1 and 3; Table 2 and claim 8); distributing a second waste alcohol fraction to a middle portion of the second column (see column 6, lines 39-40 and figures 1 and 3); and withdrawing the second purified 
Regarding claim 2, Pinto discloses the method disclosed above for claim 1, wherein the source of the feed stream is the product of a methanol production process (see column 4, lines 35-44 and column 5, lines 19-25 and 45-49).
Regarding claim 3, Pinto discloses the method disclosed above for claim 2, wherein the methanol production process comprises the reforming of natural gas (see column 4, lines 42-44 and column 5, lines 19-21).
Regarding claim 4,  Pinto discloses the method disclosed above for claim 2, wherein the methanol production process comprises synthesizing methanol by contacting synthesis gas with a catalyst, wherein the catalyst comprises zinc, copper, aluminum, or a combination comprising at least one of the foregoing (see column 4, line 44 to column 5, line 3).
Regarding claim 5,  Pinto discloses the method disclosed above for claim 1, wherein crude methanol comprises 50 to 70% methanol (see column 2, lines 60-62; column 3, lines 9-12; column 4, lines 60-62; column 5, lines 45-52 and Table 1).
Regarding claim 6, Pinto discloses the method disclosed above for claim 1, wherein the first waste alcohol fraction produced by the first column comprises 5 to 30% methanol (see Table 1 and claim 7).
Regarding claim 7, Pinto discloses the method disclosed above for claim 1, wherein the second purified methanol comprises greater than or equal to 99% methanol (see column 6, lines 39-42 and Table 2).

Regarding claim 9,   Pinto discloses the method disclosed above for claim 1, wherein a temperature within the first column and the second column is 120°C to 130°C (see column 6, lines 50-58.
Regarding claim 10,  Pinto discloses the method disclosed above for claim 1, wherein a pressure within the first column and the second column is about 1 bar to 2 bar (see column 2, lines 25-30 and 48-51; column 3, lines 38-42; column 4, lines 1-2; and claims 4 and 10).
Regarding claim 11,   Pinto discloses the method disclosed above for claim 1,  further comprising withdrawing the first purified methanol fraction from the top portion of the first column (see column 6, lines 16-18; figures 1-3; and Table 1).
Regarding claim 12,  Pinto discloses the method disclosed above for claim 11, further comprising combining the first purified methanol fraction with the second purified methanol fraction (see column 6, lines 39-42 and figures 1-2).
Regarding claim 13, Pinto discloses the method disclosed above for claim 1, further comprising withdrawing the first water fraction and the second water fraction (see column 6, lines 21-23 and 42-44; figures 1-3; and Tables 1 and 2).
Regarding claim 14, Pinto discloses the method disclosed above for claim 13, further comprising combining the first water fraction with the second water fraction (see column 6, lines 42-44 and figures 1-3).

Regarding claim 17, Pinto discloses the method disclosed above for claim 15, further comprising recycling the second waste alcohol fraction back to the first column (see column 6, lines 19-21).
Pinto differs from the claimed invention in that Pinto fails to disclose combining the first fraction withdrawn from the first column with the second water fraction withdrawn from the second column.
Karafian discloses a process for purification of methanol that using a first and second distillation column wherein it is taught to recycle water instead of discarded it, since the water can be comparatively costly (see entire disclosure, in particular column 5, lines 18-27).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine stream 42 of Pinto with stream 62 of Pinto rather than discarding it, since Karafian disclose that in a process for purification of methanol that one can recycle the water for use in the water extractive column instead of discarded it, since water can be comparatively costly.
Regarding claim 16, Pinto discloses the method disclosed above for claims 1 and 15, but differs from claim 16 in that Pinto does not disclose further comprising passing the second waste alcohol fraction through a third column.
Kobayashi et al. disclose a process for the preparation methanol, which includes distilling the recovered crude methanol into refined methanol (see entire disclosure, in 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the refining of methanol in the process of Pinto could be alternatively carried out using a third distillation column, since Kobayashi et al. disclose in the distillation step, a two-column process is generally used.  However, three or more columns may also be used.    The skilled artisan would have been further motivated to use a third column for further separation or recovery of the any methanol contained therein. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Janssen et al. (US 2005/0107481 A1) disclose a process for production of methanol that comprises purification of the methanol using one or more distillation columns.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.